DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	This action is in response to the application filed on March 19, 2020. Claims 1-15 are pending. Claims 1-15 represent METHOD AND ARRANGEMENT FOR VALIDATING SPEED LIMIT INFORMATION FOR A ROAD VEHICLE.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

2.	Claim 15 is directed to non-statutory subject matter.  
Claim 15 is directed to a “carrier”. The “carrier” is not disclosed in the specification or disclosed to exclude non-statutory embodiment. For instance, the “carrier” does not exclude carrier wave, “transmission medium and the like and is therefore directed to non-statutory subject matter.
Appropriate corrected is required. 
Allowable Subject Matter
3.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method of determining a current location speed-limit in a road-vehicle speed-limit information system, the method comprising: receiving one or more signals corresponding to respective candidate speed- limits for the current location; applying a parametrized heuristic algorithm with an associated cost function to decide which candidate speed-limit, if any, that is applicable; said method further comprising: receiving, if available for the current location, a cloud service supplied estimated true speed-limit and an associated confidence in this estimate; using an online learning or a reinforcement learning method, like stochastic gradient descent, incremental stochastic gradient descent, or recursive least squares, to, based on the cloud service supplied estimated true speed-limit and the associated confidence in that estimate, constantly fit the heuristic's parametrization to, with a high confidence, reproduce the cloud service supplied estimated true speed-limit; outputting a speed-limit information signal corresponding to the decision of the parametrized heuristic algorithm,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/           Primary Examiner, Art Unit 2457